DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a slide reception location configured to receive,” “a control unit configured to determine,” and “a control unit configured to perform” in claims 18-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 recite the limitation “at least one assay” in the “performing” and “perform” clauses. The limitation renders the claims indefinite because it is unclear whether this at least one assay corresponds to the one recited earlier in the claims (see preamble) or a new/different assay. For the purpose of further examination, the limitation has been interpreted as “the at least one assay.”
Claims 2-10, 12-17, and 19-26 depend from claims 1, 11, and 18, respectively, and therefore inherit all of the deficiencies of claims 1, 11, and 18 set forth above.
Claims 3, 13, 14, 21, and 24 further recite the limitations “approximate” or “approximately.” The term “approximate” or “approximately” is a relative and/or subjective term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 
Claims 4, 16, and 25 further recite the limitation “a plurality of images.” The limitation renders the claims indefinite because it is not clear whether these images correspond to the at least one image recited earlier in claims 1, 11, and 18 or new/different images. For the purpose of further examination, the limitation has been interpreted as “the at least one image.”
Claim 5 further recites the limitation “the derivative data points.” The limitation renders the claim indefinite because it is not clear whether these points are selected from the set of derivative data including a plurality of derivate points (recited earlier in claim 1) or new/different data points. For the purpose of further examination, the limitation has been interpreted as “the plurality of derivative data points.”
Claim 9 further recites the limitation “at least one assay.” This limitation is rejected using the same rationale as applied to claim 1 set forth above. The limitation has been interpreted as “the at least one assay.”
Claim 22 further recites the limitation “the plurality of derivative data points.” The limitation renders the claim indefinite because it is not clear whether these plurality of points corresponds to the derivative data points recited earlier in claim 18 or new/different plurality of points. For the purpose of further examination, the limitation has been interpreted as “the derivate data points.” Alternatively, claim 18 can be interpreted as “analyzing a plurality of derivative data points.”
Claims 23-24 depend from claim 22 and therefore inherit all of the deficiencies of claim 22 set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (International Patent Application Publication No. WO 2017/106359 A1), hereinafter referred to as Li.
Regarding claim 1, Li teaches a method of performing at least one assay comprising: 
obtaining, in a control unit, at least one image of a fluid sample that is located on a reaction cell (Li pg. 8 lines 22-34: “The term ‘bodily fluid’ as used herein generally refers to fluids derived from a ‘biological sample’ … includes cells in culture, cell supernatants, cell lysates, serum, plasma, biological fluid, and tissue samples”; Li pg. 15 lines 29-34: “Acquired digital images may be captured using any suitable image capturing device. Suitable digital image capturing devices will be stand-alone image capture units or may be an integrated image capturing device that is part of a larger analysis system including, e.g., a histology analyzer, an automated microscopy system, a hematology analyzer, a cytology analyzer, an imaging flow cytometer, an imaging microfluidics system, etc.”); 
creating, via the control unit, a set of derivative data including a plurality of derivative data points based on the at least one image (Li pg. 29 line 24-pg. 30 line 2: “a calculated lightness feature of the minimum and maximum pallor may be derived from a plurality of pallor rings …and appropriate statistic that may be calculated from a plurality of pallor rings may be employed, including but not limited to e.g., second derivatives, integrals, etc.”; Li Fig. 2 D & pg. 49 lines 34-35: “The first order derivative (gradient) of the intensity profile was calculated”); 
determining, via the control unit, an image gradient data point for each of the plurality of derivative data points (Li Fig. 2 D & pg. 49 lines 34-35 discussed above; Li pg. 18 lines 29-35: “Other digital image processing image transformations that may find use in the described Li pg. 30 lines 9-14: “In some instances, the density gradient as a whole (e.g., as calculated from a plurality of pallor rings) may serve as a feature according to the methods of the instant disclosure”); 
determining, via the control unit, a target location of the fluid sample in the reaction cell based on the image gradient data points (Li pg. 26 line 34-pg. 27 line 5: “pallor may be calculated for a ring (i.e., an annulus, including circular, elliptical and irregular annuli) centered on the centroid of the cell where the size of the ring may vary depending on the particular cellular feature to be extracted. The area of a circular ring may be defined”; Li pg. 30 lines 9-24: “the density gradient of an ROI as a whole may find use as a stain-independent feature of the instant method … shape (e.g., contour) features may be extracted over one or more cellular masks or an ROI that includes the entirety of a cell or essentially the entire cell”); and 
performing, via the control unit and a related assay system, at least one assay using the target location of the fluid sample in the reaction cell (Li pg. 7 lines 1-9: “when executed by a computing device, cause the computing device to perform the steps of … extracting a second feature over a region of interest (ROI) of the histology specimen”; Li pg. 8 lines 22-29: “can be used in a diagnostic, monitoring, or screening assay”; Li pg. 12 lines 18-32: “a control may be ‘positive control’ … produce a particular result in the assay being performed”; Li pg. 37 lines 7-16: “Assessments according to the methods described herein, including cell morphology assessments, may be performed for a variety of purposes …  Cell classifications may be performed for a variety of purposes including but not limited to e.g., as part of an automated image analysis workflow, as part of automated image analysis computer training, as a means to identify normal and/or abnormal cells of a specimen (e.g., as part of a screening procedure, as part of diagnosis, as part of a prognosis, etc.), as a means to quantify normal and/or abnormal cells of a specimen (e.g., as part of a screening procedure, as part of diagnosis, as part of a prognosis, etc.), etc.”; Li Fig. 3: the obtained images, the derivative/gradient data, and the ROI are used to determine whether the fluid sample is normal, hypochromic, etc.).

Regarding claim 11, Li teaches a method of performing at least one assay comprising: 
obtaining, via a control unit, at least one image of a fluid sample located on a reaction cell (Li pg. 8 lines 22-34, pg. 15 lines 29-34 discussed above); 
creating, via the control unit, a set of derivative data including a plurality of derivative data points based on the at least one image (Li pg. 29 line 24-pg. 30 line 2, Fig. 2 D & pg. 49 lines 34-35 discussed above); 
determining, via the control unit, a target location of the fluid sample based on the plurality of derivative data points (Li pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above); 
forming, via the control unit, a read area around the target location (Li Figs. 1-3: the target location is formed and the gradient/derivative data are obtained from the target location); and 
performing, via the control unit and a related assay system, at least one assay using the read area (Li pg. 7 lines 1-9,  pg. 8 lines 22-29, pg. 12 lines 18-32,  pg. 37 lines 7-16 & Fig. 3 discussed above).

Regarding claim 18, Li teaches an apparatus for performing at least one assay comprising: 
a slide reception location configured to receive at least one reaction cell having a fluid sample located thereon; an imaging device positioned and arranged relative to the slide reception location to obtain at least one image of the fluid sample located in the reaction cell (Li pg. 15 lines 29-34 discussed above teaches that the system may use integrated image capturing devices such as a histology analyzer or an automated microscopy system, etc. Automated microscopy systems comprise a slide reception area and a camera position relative to the slide reception area); and 

(i) determine a target location within the fluid sample located in the reaction cell by analyzing derivative data points derived from the at least one image (Li pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above); and 
(ii) perform at least one assay based on the target location (Li pg. 7 lines 1-9,  pg. 8 lines 22-29, pg. 12 lines 18-32,  pg. 37 lines 7-16 & Fig. 3 discussed above).

Regarding claims 2, 12, and 19, Li teaches the method and apparatus of claims 1, 11, and 18, wherein the reaction cell includes a solid media, a dry slide, or a reaction cuvette (Li pg. 1 lines 7-18: “To perform such assessment, on a hematological specimen … the specimen is smeared on glass slides”; Li pg. 39 lines 1-3: “may make use of pre-prepared specimen slide or slide preparation may be integrated into the automated histology analysis”).

Regarding claims 3 and 21, Li teaches the method and apparatus of claims 1 and 18, wherein the target location includes an approximate center of a homogeneous region of the fluid sample in the reaction cell (Li Fig. 1: shows a homogenous region and an approximate center of the region is selected as the target location).

Regarding claims 4 and 16, Li teaches the method of claims 1 and 11, which includes performing, via the control unit and the related assay system, multiple assays using target locations from a plurality of images (Li pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32, pg. 37 lines 7-16 & Fig. 3 discussed above teaches performing histology, assessments, control assays, screening, cell classification, etc.).

Regarding claim 5, Li teaches the method of claim 1, wherein the derivative data points are first order derivatives that are based on colors in the at least one image (Li pg. 33 lines 1-3: “cell staining intensity”; Li pg. 48 line 32-pg. 49 line 8: “Relative color features were also Li Fig. 2 D & pg. 49 lines 34-35: “The first order derivative (gradient) of the intensity profile was calculated”).

Regarding claims 6 and 23, Li teaches the method and apparatus of claims 1 and 22, wherein determining the target location of the fluid sample includes at least one of: 
(i) using first image gradient data points having a lower image gradient than second image gradient data points; or (ii) excluding the second image gradient data points having a higher image gradient than the first image gradient data points (Note that only one of the alternative limitations is required by the claim language. Li pg. 11 lines 27-35: “Image segmentation may be used to locate or otherwise isolated objects and/or boundaries (lines, curves, etc.) in an image … image segmentation is the process of including, excluding or assigning a label to pixels in an image such that pixels included in the image (i.e., not excluded from the image) or with the same label share certain characteristics”; Li Fig. 2: teaches using gradient profile of curves).

Regarding claim 7, Li teaches the method of claim 1, which includes removing, via the control unit, image defects from the at least one image (Li pg. 20 lines 5-10: “a mask may be defined … Non-spatial masks that may be employed include but are not limited to e.g., noise masks, threshold masks, etc.”).

Regarding claims 8 and 17, Li teaches the method of claims 1 and 11, wherein the at least one image is a two-dimensional image (Li Figs. 1-3; Li pg. 16 lines 31-35: “A ‘digital image’, as used herein, generally refers to a numeric representation (e.g., binary representation) of a two-dimensional image”).

Regarding claim 9, Li teaches the method of claim 1, which includes forming, via the control unit, a read area around the target location, and wherein performing at least one assay includes using the read area (Li Figs. 1-3, pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32,  pg. 37 lines 7-16 discussed above).

Regarding claim 10, Li teaches the method of claim 1, wherein determining the target location of the fluid sample includes detecting or measuring an indicator reaction of indicator molecules within in the reaction cell formed from at least one reagent combining with the fluid sample (Li pg. 1 lines 19-27: “many of these features are highly sensitive to variations in stain quality. Those variations are normally observe as a result of changes in stain reagents composition or stability, staining method, specimen variability, etc. … a method of extracting stain-independent cellular features … generating a cellular mask of a digital image of a histologically stained specimen”).

Regarding claim 13, Li teaches the method of claim 11, wherein the read area appears approximately circular in the at least one image (Li pg. 26 line 34-pg. 27 line 5: “pallor may be calculated for a ring (i.e., an annulus, including circular, elliptical and irregular annuli) centered on the centroid of the cell where the size of the ring may vary depending on the particular cellular feature to be extracted. The area of a circular ring may be defined”).

Regarding claim 14, Li teaches the method of claim 11, wherein the read area appears approximately elliptical in the at least one image (Li pg. 26 line 34-pg. 27 line 5 discussed above).

Regarding claim 15, Li teaches the method of claim 11, which includes determining, via the control unit, an image gradient data point for each of the plurality of derivative data points, Li Fig. 2 D & pg. 49 lines 34-35, pg. 18 lines 29-35, pg. 30 lines 9-14, pg. 26 line 34-pg. 27 line 5, pg. 30 lines 9-24 discussed above).

Regarding claim 20, Li teaches the apparatus of claim 19, wherein the solid media includes a second reaction cell (Li Fig. 1; Li pg. 1 lines 7-18, pg. 39 lines 1-3 a plurality of slides are used).

Regarding claim 22, Li teaches the apparatus of claim 18, wherein the control unit is configured to determine the target location by analyzing an image gradient data point for each of the plurality of derivative data points (Li Fig. 2 D & pg. 49 lines 34-35, pg. 18 lines 29-35, pg. 30 lines 9-14 discussed above).

Regarding claim 24, Li teaches the apparatus of claim 22, wherein the control unit is configured to determine the target location at an approximate geometrical center of first image gradient data points that have a lower image gradient than second image gradient data points (Li Fig. 3: the geometrical center locations are chosen based on the gradient of mean intensity. The normal RBC has less gradient compared to the hypochromic or target cells).

Regarding claim 25, Li teaches the apparatus of claim 18, wherein the control unit is configured to perform multiple different assays using target locations from a plurality of images (Li pg. 7 lines 1-9, pg. 8 lines 22-29, pg. 12 lines 18-32, pg. 37 lines 7-16 & Fig. 3 discussed above teaches performing histology, assessments, control assays, screening, cell classification, etc.).

Regarding claim 26, Li teaches the apparatus of claim 18, wherein the target location of the fluid sample in the reaction cell corresponds to a location where an indicator reaction occurs Li pg. 33 lines 1-3: “cell staining intensity”; Li pg. 1 lines 19-27: “Those variations are normally observe as a result of changes in stain reagents composition or stability, staining method, specimen variability, etc. … generating a cellular mask of a digital image of a histologically stained specimen”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667